Citation Nr: 0843914	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-24 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left ankle 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right hip 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for concussion 
residuals, to include memory loss.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for temporomandibular 
joint (TMJ) dysfunction.

8.  Entitlement to service connection for TMJ dysfunction.

9.  Entitlement to service connection for a right hip 
disability.

10.  Entitlement to service connection for a bilateral knee 
disability.

11.  Entitlement to service connection for headaches.

12.  Entitlement to service connection for concussion 
residuals, to include memory loss.

13.  Entitlement to service connection for a right shoulder 
disability.

14.  Entitlement to service connection for a cervical spine 
disability.

15.  Entitlement to service connection for a right ankle 
disability.

16.  Entitlement to service connection for a left foot 
disability.

17.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987 and from May 2004 to October 2004.  He also 
served in the National Guard and Reserve.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO addressed 
multiple petitions to reopen previously denied claims, as 
discussed below.  Although the RO reopened the previously 
denied claims and denied the underlying claims on the merits, 
the Board the Board must initially determine whether new and 
material evidence has been submitted, regardless of the RO's 
actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 

After the appeal was certified to the Board, additional 
evidence was received by the Board.  This evidence was 
accompanied by waivers of initial RO review of the evidence.  
The Board therefore accepts this evidence for inclusion in 
the record.  38 C.F.R. § 20.1304(c) (2008).

The issues of entitlement to service connection for a right 
hip disability, a right shoulder disability, and a cervical 
spine disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1990 rating decision confirmed in December 
1990, the RO denied the veteran's claim for service 
connection for left ankle disability.  The veteran did not 
appeal.

2.  Evidence received since the December 1990 decision does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for left ankle disability, 
and does not raise a reasonable possibility of substantiating 
the claim.

3.  In an October 1990 rating decision confirmed in December 
1990, the RO denied the veteran's claim for service 
connection for bilateral knee disability.  The veteran did 
not appeal.

4.  Evidence received since the December 1990 decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim for service connection for bilateral 
knee disability.

5.  In an October 1990 rating decision confirmed in December 
1990, the RO denied the veteran's claim for service 
connection for right hip disability.  The veteran did not 
appeal.

6.  Evidence received since the December 1990 decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim for service connection for a right 
hip disability.

7.  In an October 1990 rating decision confirmed in December 
1990, the RO denied the veteran's claim for service 
connection for bilateral hearing loss.  The veteran did not 
appeal.

8.  Evidence received since the December 1990 decision does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for bilateral hearing loss, 
and does not raise a reasonable possibility of substantiating 
the claim.

9.  In an October 1990 rating decision confirmed in December 
1990, the RO denied the veteran's claim for service 
connection for headaches.  The veteran did not appeal.

10.  Evidence received since the December 1990 decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for headaches, and raises a 
reasonable possibility of substantiating the claim.

11.  In an October 1990 rating decision confirmed in December 
1990, the RO denied the veteran's claim for service 
connection for concussion residuals, to include memory loss.  
The veteran did not appeal.

12.  Evidence received since the December 1990 decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for concussion residuals, 
and raises a reasonable possibility of substantiating the 
claim.

13.  In an October 1990 rating decision confirmed in December 
1990, the RO denied the veteran's claim for service 
connection for TMJ dysfunction.  The veteran did not appeal.

14.  Evidence received since the December 1990 decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim for service connection for TMJ 
dysfunction.

15.  TMJ dysfunction is related to an in-service injury.

16.  A disability of either knee is not related to an in-
service disease or injury.

17.  Headaches are not related to an in-service disease or 
injury.

18.  Concussion residuals, to include memory loss, are not 
related to an in-service injury or disease.
 
19.  A right ankle disability is related to an in-service 
disease or injury.

20.  A left foot disability is not related to an in-service 
injury.

21.  Tinnitus is not related to an in-service disease or 
injury.


CONCLUSIONS OF LAW

1.  The December 1990 decision that confirmed the October 
1990 denial of the claim for service connection for left 
ankle disability is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the December 1990 decision is not 
new and material; the claim for service connection for left 
ankle disability is therefore not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The December 1990 decision that confirmed the October 
1990 denial of the claim for service connection for bilateral 
knee disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

4.  Evidence received since the December 1990 decision is new 
and material and the claim for service connection for 
bilateral knee disability is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

5.  The December 1990 decision that confirmed the October 
1990 denial of the claim for service connection for right hip 
disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

6.  Evidence received since the December 1990 decision is new 
and material and the claim for service connection for a right 
hip disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

7.  The December 1990 decision that confirmed the October 
1990 denial of the claim for service connection for bilateral 
hearing loss is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

8.  Evidence received since the December 1990 decision is not 
new and material; the claim for service connection for 
bilateral hearing loss is therefore not reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

9.  The December 1990 decision that confirmed the October 
1990 denial of the claim for service connection for headaches 
is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

10.  Evidence received since the December 1990 decision is 
new and material and the claim for service connection for 
headaches is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

11.  The December 1990 decision that confirmed the October 
1990 denial of the claim for service connection for 
concussion residuals is final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

12.  Evidence received since the December 1990 decision is 
new and material and the claim for service connection for 
concussion residuals is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

13.  The December 1990 decision that confirmed the October 
1990 denial of the claim for service connection for TMJ 
dysfunction is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

14.  Evidence received since the October 1990 decision is new 
and material and the claim for service connection for TMJ 
dysfunction is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

15.  The criteria for entitlement to service connection for 
TMJ dysfunction have been met. 38 U.S.C.A. § 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

16.  The criteria for entitlement to service connection for 
bilateral knee disability have not been met.  38 U.S.C.A. § 
1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

17.  The criteria for entitlement to service connection for 
headaches have not been met.  38 U.S.C.A. § 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303.

18.  The criteria for entitlement to service connection for 
concussion residuals, to include memory loss, have not been 
met.  38 U.S.C.A. § 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.

19.  The criteria for entitlement to service connection for 
right ankle disability have been met.  38 U.S.C.A. § 1110, 
1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

20.  The criteria for entitlement to service connection for 
left foot disability have not been met.  38 U.S.C.A. § 1110, 
1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

21.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. § 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision of as 
to the petitions to reopen the claims for service connection 
for TMJ dysfunction, a bilateral knee disability, headaches, 
and concussion residuals, as well as its favorable decision 
on the reopened claim for service connection for TMJ 
dysfunction and the claim for service connection for right 
ankle disability, further assistance is unnecessary to aid 
the veteran in substantiating these claims.

As to the remaining claims, the Court has held that, with 
regard to petitions to reopen, the duty to notify requires 
that the Secretary look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
December 2004 and February 2005 pre-rating letters, the 
veteran was provided notice of the criteria necessary for 
reopening a previously denied claim, including the revised 
definition of new and material evidence in effect at the time 
his petitions to reopen were filed in December 2004.  In 
addition, these letters informed the veteran of the reasons 
for the prior denials of service connection.  VA has 
therefore substantially fulfilled its specific duties to 
notify with regard the veteran's claims to reopen.

In addition, in the December 2004 and February 2005 pre-
rating letters, the RO notified the veteran of the evidence 
needed to substantiate each of the underlying service 
connection claims.  These letters also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the December 2004 and February 2005 letters complied with 
this requirement.

The veteran has substantiated his status as a veteran.  He 
was notified of the second and third elements of the Dingess 
notice in the aforementioned December 2004 and February 2005 
letters.  In addition, the veteran was notified of the 
disability-rating and effective-date elements of his claims, 
in a May 2008 letter.  Although this timing deficiency was 
not cured by readjudication of the claims, the remaining 
petitions to reopen and service connection claims are being 
denied, so no additional disability rating or effective date 
will be assigned.  Therefore, the veteran is not prejudiced 
by the delayed notice on these elements.  See Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007) (prejudice 
does not exist from absent notice where the benefit could not 
be awarded as a matter of law). 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records from both periods of active service, as well as 
National Guard treatment records and all of the identified 
post-service VA outpatient treatment (VAOPT) records.  In 
addition, the veteran was afforded March 2005 VA examination 
as to the nature and etiology of each of his claimed 
disabilities and the VA examiner submitted a March 2006 
addendum after reviewing the claims file.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The petitions to reopen, the reopened claims, 
and the other service connection claims are thus ready to be 
considered on the merits.

Analysis

Criteria for Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If certain diseases, to include arthritis and diseases of the 
central nervous system, become manifest to a degree of 10 
percent within one year of separation from active service, 
then they are presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  VA has traditionally 
treated sensorineural hearing loss as a disease of the 
central nervous system.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The provisions of 38 C.F.R. § 3.385 do not require that 
hearing loss be shown as defined in that regulation at the 
time of separation from service, if there is sufficient 
evidence to demonstrate a relationship between the veteran's 
service and his current disability.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Petitions to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In October 1990, the RO denied claims for service connection 
for right hip disability, bilateral knee disability, a left 
ankle disability, a cervical spine disability, bilateral 
hearing loss, concussion residuals, headaches, right 
trapezius muscle musculoskeletal disease, and residuals of a 
jaw fracture.  In a December 1990 rating decision, the RO 
confirmed (after receiving additional evidence) the October 
1990 denials.  Although notified of the RO's December 1990 
decision and his procedural and appellate rights in a January 
1991 letter, the veteran did not initiate an appeal.  The 
December 1990 decision therefore became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The veteran filed a March 2003 claim for service connection 
for bilateral ankle and knee disabilities, a left foot 
disability, a right hip disability, a jaw disability, a left 
shoulder disability, and bilateral hearing loss and tinnitus.  
He did not submit additional evidence in support of these 
claims and did not respond to the RO's March and April 2003 
letters requesting such evidence.

In a May 2003 rating decision, the RO denied the claims for 
service connection for a left shoulder disability, a right 
ankle disability, a left foot disability, and tinnitus.  In 
its June 2003 letter notifying the veteran of this decision, 
the RO also indicated that the previously denied claims for 
service connection for left foot, left knee, right hip, jaw, 
hearing loss, and left ankle disabilities remained denied 
because the veteran did not respond to the RO's request for 
new and material evidence regarding these claims.  Although 
notified of his procedural and appellate rights in the June 
2003 letter, the veteran did not initiate an appeal.  The May 
2003 decision as to the service connection claims and the 
June 2003 administrative denial of the petitions to reopen 
therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

Notwithstanding the above-cited regulations, if VA, at any 
time after issuing a decision on a claim, receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim without regard to prior denials.  
38 C.F.R. § 3.156(c)(1).  

After the RO's May 2003 denial of the claims for service 
connection and its June 2003 denial of the veteran's 
petitions to reopen, the RO received records relating to the 
veteran's National Guard service, to include his August 1999 
National Guard enlistment examination report and the 
contemporaneous report of medical history.  As these are 
relevant official service department records that existed and 
had not been associated with the claims file when VA rendered 
its May 2003 decision on the service connection claims and 
the June 2003 decision on the petitions to reopen, the claims 
will be adjudicated without regard to the May and June 2003 
decisions.  

Consequently, the claims for service connection for left 
shoulder disability, right ankle disability, left foot 
disability, and tinnitus, will be considered de novo, and the 
last final denial of the claims for service connection for 
left ankle disability, bilateral knee disability, right hip 
disability, bilateral hearing loss, right shoulder 
disability, headaches, cervical spine DDD, concussion 
residuals, to include memory loss, and TMJ dysfunction is the 
October 1990 denial confirmed by the December 1990 denial.

In addition, with regard to the cervical spine and right 
shoulder disabilities, the veteran's December 2004 statement 
in support that the RO treated as a petition to reopen, and 
the service treatment records from his second period of 
service, reflect that the claims with regard to cervical 
spine and right shoulder disabilities are based on new 
diagnoses of cervical spine and right shoulder disabilities 
due to a fall during the veteran's second period of service.  
Thus, with regard to the cervical spine and right shoulder 
disabilities, the veteran's December 2004 statement will be 
considered new claims for service connection for these 
disabilities.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. 
Cir. 2008) (a claim based on a new diagnosis will be 
considered a new claim).

Left Ankle Disability

The veteran's claim for service connection for a left ankle 
disability was denied in October 1990.  At that time, the 
evidence before the RO included the service treatment records 
for the veteran's first period of service.  These records 
contain a September 1984 treatment notes and physical profile 
board proceeding report and October 1985 treatment notes that 
recounted left ankle symptoms and diagnosed a left ankle 
strain.  The basis for the October 1990 denial was that, 
while the veteran was treated for left ankle symptoms in 
service, there was no evidence of a chronic left ankle 
disability.

Subsequent to the October 1990 rating decision, the RO 
received the August 1990 VA examination report.  Based on 
examination findings, the diagnosis was intermittent sprain 
of the left ankle.  The RO confirmed the denial of the claim 
in the December 1990 rating decision, in which it found that 
the evidence failed to show that there was a left ankle 
disability incurred or aggravated a left ankle disability 
during service, or that there was arthritis of the left ankle 
within one year after separation from service.

The evidence received since the August 1990 denial includes 
the veteran's August 1999 National Guard enlistment 
examination report, service treatment records from the 
veteran's second period of service, the May 2003 National 
Guard Commission report of medical history, and the March 
2005 VA examination report and March 2006 VA addendum, and 
the veteran's Board hearing testimony.

The August 1999 National Guard enlistment examination report 
reflects that the lower extremities (except for the feet) 
were normal, with mild asymptomatic pes planus noted.  Based 
on examination and X-ray findings, the March 2005 examination 
report diagnosis was left ankle sprain.  The VA examiner 
indicated that he could not attribute the veteran's 
complaints to service without resorting to speculation, and 
he reiterated this conclusion in the March 2006 addendum 
after reviewing the claims file and noting the October 1985 
left ankle sprain.

The new evidence received since the December 1990 denial 
contains a diagnosis of the same disability-left ankle 
sprain-and a medical opinion indicating that this disability 
cannot be related to service without resort to speculation.  
While this evidence relates to an unestablished fact 
necessary to substantiate the claim, i.e., the etiology of 
the veteran's current left ankle disability, this evidence 
does not raise a reasonable possibility of substantiating the 
claim because the VA examiner noted the current left ankle 
disability and the in-service left ankle symptoms, and found 
that no relationship could be established without resort to 
speculation.  As new and material evidence has not been 
submitted, reopening of the claim is denied.

Bilateral Knee Disability

The veteran's claim for service connection for a bilateral 
knee disability was denied in October 1990.  At that time, 
the evidence before the RO included the service treatment 
records for his first period of service.  These records 
contain April 1985, June 1985 and April 1985 notations 
regarding shin splints and left knee pain, and diagnoses of 
shin splints, muscle compartment syndrome, tendonitis, and 
possible capsule strain and inflammation of the bursa.  The 
basis for the October 1990 denial was that, while there were 
knee and shin symptoms in service, there was no evidence of a 
chronic disability in service.

Subsequent to the October 1990 rating decision, the RO 
received the August 1990 VA examination report.  Based on 
normal examination and X-ray findings, the diagnosis was 
normal knees.  The December 1990 rating decision confirmed 
the October 1990 denial, indicating that there was no 
evidence that the veteran incurred or aggravated a disability 
of either knee in service, or that there was evidence of 
arthritis within one year of service.  The evidence received 
since the December 1990 denial includes the March 2005 VA 
examination diagnosis of bilateral knee sprain.   Thus, the 
new evidence is the first post-service evidence of a current 
bilateral knee disability.  As this evidence establishes an 
essential element of the service connection claim-a current 
disability-it relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating it.  Reopening of the claim is therefore in 
order.

Right Hip Disability

The veteran's claim for service connection for a right hip 
disability was denied in October 1990.  At that time, the 
evidence before the RO included the service treatment records 
for the veteran's first period of service, which contain no 
evidence of complaints, treatment, or diagnoses relating to 
the right hip.  Also before the RO were March 1989 to March 
1990 treatment records of Dr. Feldbaum.  These included a 
November 1989 letter noting frequent care for multiple 
arthritis problems, without specifying the particular joints, 
and October 1989 and April 1990 treatment notes of right hip 
pain, tenderness, and weakness and decreased mobility 
following an October 1989 motor vehicle accident.

Subsequent to the October 1990 rating decision, the RO 
received the August 1990 VA examination report, which 
contained a diagnosis of right hip osteoarthritis.

The evidence received since the December 1990 denial includes 
the August 1999 National Guard enlistment examination report, 
the May 2003 National Guard Commission report of medical 
history, service treatment records from the veteran's second 
period of service, the March 2005 VA examination report and 
March 2006 VA addendum, and the veteran's Board hearing 
testimony.

The August 1999 National Guard enlistment examination report 
indicates that the lower extremities and other 
musculoskeletal systems were normal, and the veteran 
indicated on the contemporary report of medical history that 
he did not have and had never had arthritis or bursitis or a 
bone, joint, or other deformity.  The veteran indicated in 
the May 2003 National Guard Commission report of medical 
history that he did not have and had never had bursitis.  The 
VAOPT notes and March 2005 VA examination report did not 
address the right hip, and the veteran testified during the 
Board hearing that he injured his right hip during a 
parachute jump and continued to experience problems with his 
right hip since service.

Thus, the evidence at the time of the December 1990 denial 
indicated that the veteran had right hip arthritis several 
years after service, but there was no evidence of an in-
service injury and continuity of symptomatology.  The veteran 
is competent to testify as to his in-service injury and 
continuity of symptomatology, and his testimony is presumed 
credible for purposes of reopening.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  His testimony relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating it.  
Reopening of the claim is therefore in order.

Bilateral Hearing Loss

The veteran's claim for service connection for bilateral 
hearing loss was denied in October 1990.  At that time, the 
evidence before the RO included the service treatment records 
for the veteran's first period of service, which contain no 
evidence of complaints, treatment, or diagnoses relating to 
hearing loss.  The RO denied service connection for bilateral 
hearing loss because of the lack of evidence of hearing loss 
in or since service.

Subsequent to the October 1990 rating decision, the RO 
received the September 1990 VA examination report.  On the 
audiological examination, the veteran's pure tone thresholds 
were 20 decibels at all frequencies in the right ear, and 30 
decibels at two frequencies, and 25 and 20 decibels in the 
other two frequencies in the left ear.  Speech recognition 
was 100 percent in both ears.  Thus, because there was no 
evidence of hearing loss under VA law, the December 1990 
rating decision confirmed the October 1990 denial.

The evidence received since the October and December 1990 
denials includes the August 1999 National Guard enlistment 
examination report, service treatment records from the 
veteran's second period of service, the May 2003 National 
Guard Commission report of medical history, the March 2005 VA 
examination report and March 2006 VA addendum, and the 
veteran's Board hearing testimony.  On the August 1999 
National Guard enlistment examination, the veteran's pure 
tone thresholds were below 26 decibels at all four 
frequencies in the right ear, and 30 decibels at two 
frequencies and below 26 decibels at the other two 
frequencies.  On the May 2003 National Guard Commission 
report of medical history, the veteran's pure tone thresholds 
were below 26 decibels at all four frequencies in both ears.  
During the Board hearing, the veteran testified that he 
suffered acoustic trauma during his first period of service 
as a result of shooting, and that his hearing has continued 
to worsen since service.

Thus, the evidence received since the October and December 
1990 denials continues to show that the veteran does not have 
hearing loss as defined by VA in either ear.  Therefore, even 
though the veteran has testified to acoustic trauma in 
service and continuity of symptomatology, this evidence does 
not raise a reasonable possibility of substantiating the 
claim.  As new and material evidence has not been submitted, 
reopening of the claim for service connection for bilateral 
hearing loss is denied.

Status Post Concussion and Headaches

The RO denied the veteran's claim for service connection for 
headaches in October 1990.  The evidence before the RO at 
that time included the service treatment records, which 
contain June 1984 and December 1986 notations of complaints 
of headaches associated with viral syndrome.

Dr. Feldbaum's March 1989 treatment note indicates that the 
veteran had been involved in an October 1988 motor vehicle 
accident, and that had been complaining of memory, 
concentration, speaking, and impulse control problems.  The 
veteran also expressed concern about tension like headaches.  
Physical examination was benign with the exception of 
incredibly tender trigger points across the occipital ridge.  
The impression was of status post concussion with concern 
about possible cognitive changes.  

An October 1989 initial evaluation noted multiple complaints 
following an October 1989 motor vehicle accident.  On 
examination, there were trigger points in the suboccipital 
region, complaints of headache were noted, and the diagnosis 
included headaches.  The October 1990 rating decision denied 
the claims because of the absence of evidence of these 
symptoms in the service medical records (other than the 
headaches associated with viral syndrome), and attributed the 
veteran's symptoms to the post-service motor vehicle 
accident.

After the October 1990 rating decision, the RO received the 
August 1990 VA examination report, which did not specifically 
address the status post concussion or headaches.  The 
December 1990 rating decision confirmed the October 1990 
denial of the claims.

The evidence received since the October and December 1990 
denials includes the August 1999 National Guard enlistment 
examination report, the May 2003 National Guard Commission 
report of medical history, service treatment records from the 
veteran's second period of service, the March 2005 VA 
examination report and March 2006 VA addendum, and the 
veteran's Board hearing testimony.

The veteran reported in his December 2004 petition to reopen, 
during the March 2005 VA examination, and during the Board 
hearing, that he hit his head when he fell during the second 
period of service, and his headaches and concussion residual 
symptoms such as memory loss were thereby aggravated.  
Although the treatment records from the second period of 
service do not refer to any such symptoms, the veteran's 
testimony is presumed to be credible for the purpose of 
establishing whether new and material evidence has been 
submitted.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Moreover, the veteran is competent to testify to the 
worsening of his concussion residuals and headaches, and the 
VA examiner's March 2006 addendum did not address whether the 
veteran's concussion residuals or headaches were incurred in 
or aggravated by the veteran's fall during his second period 
of service.  Thus, the new evidence relates to an 
unestablished fact necessary to substantiate the claims for 
service connection for headaches and concussion residuals, to 
include memory loss, and raises a reasonable possibility of 
substantiating these claims.  Reopening of these claims is 
therefore in order.

TMJ Dysfunction

The RO denied the veteran's claim for service connection for 
TMJ dysfunction in October 1990.  The evidence before the RO 
included the service treatment records, which reflect that 
the veteran was treated for mandibular retrognathia or an 
overbite and was treated with surgery.  The RO denied the 
claim because there was no evidence of the broken jaw that 
the veteran alleged he had suffered during service.

Subsequent to the October 1990 decision, the RO received the 
August 1990 VA examination report.  The veteran indicated 
during the examination that he had suffered a broken jaw as a 
result of a parachute jump, and that he had experienced 
numbness and tenderness after the in-service jaw surgery.  On 
examination, the jaw did not open all the way, and there was 
some misalignment of the teeth.  There was tenderness to 
light palpation and during function, and pain with a left 
deviation and pop during opening.  The diagnosis was 
limitation of motion of the mandible.  The RO confirmed the 
denial in December 1990.

Evidence received since the December 1990 denial includes the 
March 2005 VA dental examination report.  Examination showed 
that there was considerable remodeling of the right condyle 
suggestive of traumatic arthritis and anatomic abnormality 
secondary to a traumatic event.  The diagnosis included TMJ 
dysfunction secondary to traumatic event.

Thus, the new evidence supports the veteran's claim of an in-
service jaw fracture, and the absence of evidence of such 
fracture was the basis for the prior denial.  This evidence 
therefore related to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating it.  Reopening of the claim is therefore in 
order.

Reopened Claims

The RO has adjudicated the veteran's claims for service 
connection on the merits after finding new and material 
evidence.  There is, therefore, no prejudice in the Board's 
consideration of the reopened claims on their merits.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

TMJ Dysfunction

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, the veteran is competent to testify that he 
broke his jaw.  He has furnished lay testimony describing 
symptoms that support the diagnosis by the March 2005 VA 
examiner.  The VA examiner found that the veteran's TMJ 
dysfunction is secondary to a traumatic event, which was 
consistent with the veteran's testimony that he sustained a 
jaw fracture in service.  Service connection for TMJ 
dysfunction is therefore warranted.

Bilateral Knees

As noted, the veteran has been diagnosed as having a 
bilateral knee sprain.  The service treatment records include 
an April 1985 notation indicating that the veteran complained 
of shin splints.  On examination, there was tenderness, but 
April 1985 X-rays of the lower legs bilaterally showed no 
fractures.  The assessment was that the veteran seemed to 
have shin splints plus muscle compartment syndrome.  A June 
1985 treatment note indicates that the veteran had been 
complaining of left knee pain for three days and diagnosed 
was disagnosed as having tendonitis.  An April 1986 notation 
indicates that the veteran complained of pain in his left 
knee for five days.  

On examination, he had normal gait and posture, MacMurry's 
and Drawer tests were negative and the medial collateral and 
lateral collateral ligaments were stable.  There was 
effusion, and skin was warm around the knee, with no Baker 
cyst, and point tenderness on the medial aspect of the 
anterior capsule.  The assessment was of possible capsule 
strain and inflammation of the bursa.  Thus, while there were 
complains and treatment relating to knee pain and shin 
splints during service, there was no diagnosis of a chronic 
disability of either knee.

Moreover, on the August 1990 VA examination report, the 
veteran indicated that he no longer had shin splints, but 
complained of pain and locking.  However, X-rays were normal, 
and the diagnosis was normal knees.  On the August 1999 
National Guard enlistment examination, the lower extremities 
(other than the feet) were normal.  In the contemporaneous 
report of medical history, the veteran indicated that he did 
not have and had never had a trick or locked knee.  

In the May 2003 National Guard Commission report of medical 
history, the veteran indicated that did not have and had 
never had knee trouble.  There are no references to the 
veteran's knees in the service treatment records from his 
second period of service.  Thus, there is no evidence of a 
disability of either knee for many years after service.

As noted, the veteran was diagnosed with bilateral knee 
sprain on the March 2005 VA examination.  However, the VA 
examiner indicated that he could not attribute the veteran's 
complaints (which included those relating to his knees) to 
service without resorting to speculation, and he reiterated 
this conclusion in the March 2006 addendum after reviewing 
the claims file and noting the in-service knee symptoms.

While the veteran testified that he injured his knees in 
service and continued to experience knee symptoms, his 
testimony must be weighed against the contemporaneous record.  
In this case, the contemporaneous records showing some knee 
and leg complaints and treatment but no diagnosis, and the 
normal knee findings in the years following service, are more 
probative than the veteran's contentions made many years 
after the events in question and in the course of his claim 
for compensation.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding that the absence of contemporaneous 
evidence of treatment for a claimed disability for many years 
after service could serve as determinative evidence against 
the claim).  

Moreover, while the veteran is competent to testify to his 
observations, he is not competent to provide a medical 
opinion linking his current bilateral knee sprain to service.  
Espiritu v. Derwinski, 2 Vet. App. at 495.   In this case, 
the only competent medical opinion weighs against the claim, 
and neither the veteran nor his representative has identified 
or alluded to a contrary medical opinion.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim for service connection 
for a bilateral knee disability.

Headaches and Concussion Residuals

As noted, the only references in the service treatment to 
headaches are in connection with viral syndrome.  The 
veteran's post-service headaches and concussion residuals 
were noted in Dr. Feldbaum's treatment notes which were 
prepared in connection with treatment after a post-service 
motor vehicle accident.  As noted, the veteran testified 
during the Board hearing that his fall during his second 
period of service aggravated his headaches and concussion 
residuals.  However, the veteran's accident report from the 
second period of service does not indicate that he injured 
his head and the treatment records do not refer to a head 
injury.  The veteran also testified during the hearing that 
the post-service motor vehicle accident was not serious and 
his headaches and concussion residuals were not related to 
it.

The March 2005 VA examiner diagnosed headaches and concluded 
that he could not attribute the veteran's complaints to 
service without resort to speculation and he reiterated this 
conclusion in the March 2006 addendum, after reviewing the 
claims file and noting the headaches from the first period of 
service.

Thus, while the veteran testified that his headaches and 
concussion residuals were aggravated by an injury during his 
second period of service, his testimony must be weighed 
against the contemporaneous record.  In this case, the 
contemporaneous records showing that there was no complaint, 
treatment, or diagnosis of a head injury or residuals during 
the second period of service are more probative than the 
veteran's contentions.  Moreover, while the veteran is 
competent to testify to his observations, he is not competent 
to provide a medical opinion linking current headaches to 
either period of service.  Espiritu v. Derwinski, 2 Vet. App. 
at 495.   In this case, the only competent medical opinion 
weighs against the claim, and neither the veteran nor his 
representative has identified or alluded to a contrary 
medical opinion.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims for service connection 
for a headaches and concussion residuals, to include memory 
loss.

Claims Considered De Novo under 38 C.F.R. § 3.156(c)

Right Ankle Disability

The service treatment records include a May 1984 note 
indicating that the veteran had suffered a right ankle 
inversion injury the previous day.  On examination, there 
were edemations laterally but no dislocation.  There was 
tenderness to touch bilaterally, good range of motion, pain 
on eversion, and the veteran was limping.  The diagnosis was 
of a possible second degree sprain of the right ankle.  The 
veteran was directed to remain in his quarters for twenty-
four hours, and to return to the clinic the next day.

During the August 1990 VA examination, the veteran indicated 
that he had frequently received wrappings and ice packs after 
injuring his right ankle during service, and that he sprained 
his right ankle many times since service.  On examination, 
right ankle dorsiflexion was 0 to 10 degrees, and plantar 
flexion was 0 to 20 degrees, each of which was less than 
normal.  See 38 C.F.R. § 4.71, Plate II.  X-rays were normal.  
The diagnosis was intermittent sprain of the right ankle.

On the March 2005 VA examination, the veteran complained of 
intermittent pain in the right ankle and was diagnosed with 
right ankle sprain.  During the Board hearing, the veteran 
testified to that he was hospitalized for four days in May 
1984 due to twisting his right ankle while marching, that he 
was treated with leg elevation and ice packs, and that his 
subsequent treatment was wrapping of the ankle and wearing of 
an ankle brace.  The veteran testified that he continued to 
have right ankle problems.

Thus, the veteran's testimony as to an in-service right ankle 
injury and continuity of symptomatology is  supported by the 
service treatment records and the diagnosis on the August 
1990 VA examination of intermittent sprain of the right 
ankle.  Therefore, notwithstanding the negative etiological 
opinion of the March 2005 VA examiner, the evidence supports 
a finding of service connection.

Left Foot Disability

The veteran's claim for service connection for left foot 
disability was denied in May 2003.  At that time, the 
evidence before the RO included service treatment records 
showing that in February 1984 the veteran indicated that he 
had fallen the previous day, and he was diagnosed with left 
foot sprain.  On the August 1990 VA examination, there were 
no complaints or findings regarding the left foot.

As noted, the August 1999 National Guard enlistment 
examination reflects that there was mild, asymptomatic pes 
planus.  On the contemporaneous report of medical history, 
the veteran indicated that he did not have and had not ever 
had foot trouble.  On the May 2003 National Guard Commission 
report of medical history, the veteran similarly indicated 
that did not now have and had never had foot trouble.

During the March 2005 VA examination, the veteran indicated 
that, two years previously, he injured his left foot while 
carrying a ruck sack, was seen by a medic, treated with an 
ace bandage, and non-steroidal anti-inflammatories, and 
continued to feel occasional pain in the left foot.  
Examination was mostly normal, and the diagnosis was left 
foot strain with no evidence of disease.  The examiner 
concluded that he could not attribute all of the veteran's 
complaints to service without resorting to speculation.  
After reviewing the claims file, and noting the veteran's 
February 1984 left foot sprain, the VA examiner clarified 
that the claimed disability could not be attributed to 
service without resort to speculation.  The examiner noted 
treatment records during which the foot was noted to be 
normal or there were no complaints.

During the hearing, the veteran testified that the above-
described left foot injury occurred during his first period 
of service, and that he was not being treated for a left foot 
condition currently.

While the evidence sows that the veteran sprained his left 
foot during service, his testimony as to continuity of 
symptomatology must be weighed against the contemporaneous 
record.  The veteran's statements were somewhat 
contradictory, as he indicated during the March 2005 VA 
examination that the injury was during his second period of 
service, but indicated during the Board hearing that it as 
during the first period of service.  Here, the 
contemporaneous records showing no left foot symptoms for 
many years after the in-service sprain are more probative 
than the veteran's contentions made many years after the 
events in question and in the course of his claim for 
compensation.  See Maxson v. Gober, 230 F.3d at 1333.  
Moreover, while the veteran is competent to testify to his 
observations, he is not competent to provide a medical 
opinion linking current arthritis of the knees to service.  
Espiritu v. Derwinski, 2 Vet. App. at 495.   In this case, 
the only competent medical opinion weighs against the claim, 
and neither the veteran nor his representative has identified 
or alluded to a contrary medical opinion.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim for service connection 
for a left foot disability.

Tinnitus

The service treatment records contain no complaints, 
treatment, or diagnoses related to tinnitus from the 
veteran's first period of service.

The questions relating to tinnitus were not answered on the 
August 1990 VA audiology examination report.

On the August 1999 National Guard enlistment examination, the 
ears were normal.  The veteran indicated in the 
contemporaneous report of medical history that he now had or 
had previously had ear, nose, or throat trouble, but his 
written comment is illegible, and so it cannot be determined 
to which organ he was referring.  On the May 2003 National 
Guard Commission report of medical history, the veteran 
indicated that he did not have, and had never had ear, nose, 
or throat trouble.  There is no reference to tinnitus on the 
any of the March 2005 VA examinations.  During the Board 
hearing, the veteran testified that he first noticed ringing 
in the ears during his first period of service, after rifle 
range shooting, and that he continued to experience tinnitus 
since that time.

While the veteran is competent to testify to experiencing 
tinnitus, his testimony as to continuity of symptomatology 
must be weighed against the contemporaneous record showing no 
diagnosis or complaints of tinnitus.  In this case, the 
negative contemporaneous record is more probative than the 
veteran's contentions made many years after the events in 
question and in the course of his claim for compensation.  
See Maxson v. Gober, 230 F.3d at 1333.  Moreover, while the 
veteran is competent to testify to his observations, he is 
not competent to provide a medical opinion linking any 
current tinnitus to service.  Espiritu v. Derwinski, 2 Vet. 
App. at 495.  Because the record does not support a finding 
of a continuity of symptomatology and there is no medical 
evidence linking tinnitus to service, the evidence is against 
finding a nexus between current tinnitus and service.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim for service connection 
for tinnitus.

Conclusion

For the foregoing reasons, the petitions to reopen the claims 
for service connection for a left ankle disability and 
bilateral hearing loss are denied, the claims for service 
connection for a bilateral knee disability, a right hip 
disability, headaches, concussion residuals, and TMJ 
dysfunction are reopened, the reopened claim for TMJ 
dysfunction is granted, the reopened claims for headaches and 
concussion residuals are denied, the claim for service 
connection for a right ankle disability is granted, and the 
claims for service connection for a left foot disability and 
tinnitus are denied.  With regard to the above decisions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  As to the denials of the petitions to reopen 
the claims for service connection for a left ankle disability 
and bilateral hearing loss,  the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim, and the benefit-of-
the-doubt doctrine is therefore not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).  

The Board has applied the benefit-of-the-doubt doctrine with 
regard to the claims for service connection for TMJ 
dysfunction and right ankle disability, but finds that the 
preponderance of the evidence is against each of the 
remaining matters.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. at 53-56.



















							(CONTINUED ON NEXT PAGE)
ORDER

The petition to reopen the claim for service connection for a 
left ankle disability is denied.

The claim for entitlement to service connection for a 
bilateral knee disability is reopened.

The claim for service connection for right hip disability is 
reopened.

The petition to reopen the claim for service connection for 
bilateral hearing loss is denied.

The claim for entitlement to service connection for headaches 
is reopened.

The claim for entitlement to service connection for 
concussion residuals, to include memory loss, is reopened.

The claim for entitlement to service connection for TMJ 
dysfunction is reopened.

The claim for entitlement to service connection for TMJ 
dysfunction is granted.

The claim for entitlement to service connection for a 
bilateral knee disability is denied.

The claim for entitlement to service connection for headaches 
is denied.

The claim for service connection for concussion residuals, to 
include memory loss, is denied.

The claim for entitlement to service connection for right 
ankle disability is granted.

The claim for service connection for left foot disability is 
denied.

The claim for service connection for tinnitus is denied.


REMAND

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 C.F.R. § 3.159(c)(4)(i).

In his accident report from his second period of service, the 
veteran indicated that he injured his right shoulder and 
cervical spine.  The service treatment records from the 
veteran's second period of service contain a diagnosis of 
impingement of the right cervical spine, and June and July 
2008 VAOPT notes show right shoulder rotator cuff repair 
surgery.

While the VA examiner indicated in the March 2005 and March 
2006 examination report and addendum that he could not 
attribute the veteran's cervical disc disease and right 
shoulder sprain to service, he did not note the right 
cervical spine injury from the second period of service.  It 
is therefore not clear whether he considered whether there 
was a nexus between the veteran's current cervical spine and 
right shoulder disabilities and the veteran's cervical spine 
and right shoulder injuries in his second period of service.  
The evidence of record is therefore insufficient to decide 
the claim and a new VA examination as to the etiology of 
these disabilities is warranted.

In addition, the August 1990 VA examiner who diagnosed 
osteoarthritis of the right hip about three years after 
service did not express an opinion as to the etiology of this 
disability and the March 2005 VA examiner did not 
specifically address the veteran's right hip.  The Board 
therefore finds that the record is insufficient to decide 
this claim and a new examination is warranted as to the 
nature and etiology of the veteran's right hip disability as 
well.

Accordingly, these matters are hereby REMANDED for the 
following:

1.  The veteran should be afforded a VA 
examination in order to determine the 
etiology of his cervical spine, right 
shoulder, and right hip disabilities.  
All indicated tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
before the examination.

After the examination and the review of 
the record is completed, the examiner 
should render and opinion as to whether 
it is at least as likely as not that 
either the veteran's cervical spine or 
right shoulder disability is related to 
his June 2004 fall during his second 
period of service, or is otherwise 
related to service, and whether any right 
hip disability is related to service.

The reasons these opinions should be 
provided.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


